Citation Nr: 0005425	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-46 854 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness. 

2.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

3.   Entitlement to service connection for infertility, 
including as due to an undiagnosed illness.  

4.  Entitlement to service connection for numbness of the 
fingers, including as due to an undiagnosed illness.  

5.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness. 

6.  Entitlement to service connection for a chronic 
respiratory condition, including as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for diarrhea, including 
as due to an undiagnosed illness. 

8.  Entitlement to service connection for gum disease, 
including as due to an undiagnosed illness.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to August 1986 
and from November 1990 to May 1991.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota. 

Service connection for numbness of the fingers, including as 
due to an undiagnosed illness, is addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's skin disease has been attributed to a known 
diagnosis and there is no medical evidence linking her skin 
disorder to service.  

2.  The veteran's hair loss has been attributed to a known 
diagnosis and there is no competent medical evidence linking 
any hair loss to service.  

3.  The veteran's endometriosis clearly and unmistakably 
existed prior to service, and endometriosis was not 
chronically worsened during active service.  

4.  The veteran's infertility has been attributed to a known 
diagnosis and there is no competent medical evidence linking 
infertility to service.  
   
5.  There is no medical evidence of a current diagnosis of 
memory loss.  

6.  The veteran's sinusitis clearly and unmistakably existed 
prior to service, and sinusitis was not chronically worsened 
during active service.    

7.  The veteran's respiratory conditions have been attributed 
to known diagnoses, and there is no competent medical 
evidence linking a respiratory condition to service.   

8.  The veteran's diarrhea ahs been linked to or associated 
with his service-connected chronic fatigue syndrome.  

9.  The veteran's gum disease has been attributed to 
periodontal disease, a known diagnosis, and there is no 
competent medical evidence linking gum disease to service.  


CONCLUSIONSOF LAW

1.  A skin condition, including as due to an undiagnosed 
illness, was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).  

2.  Hair loss, including as due to an undiagnosed illness, 
was not incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).   

3.  Infertility, which preexisted active service, was not 
aggravated therein and is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.317 (1999).

4.  The claim for service connection for memory loss, 
including as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

5.  Sinusitis, which preexisted active service, was not 
aggravated therein; a chronic respiratory condition was not 
incurred in or aggravated by service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.317 (1999).

6.  Diarrhea is secondary to a service-connected disability.  
38 C.F.R. § 3.310(a) (1999).

7.  Gum disease, including as due to an undiagnosed illness, 
was not incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. § 1111; see 
Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 4 
Vet. App. 331 (1993).  Further, a preexisting injury or 
disease is considered to have been aggravated by service if 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2001, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  See also VAOGCPREC 8-98.

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to and 
undiagnosed illness generally requires evidence of (1) active 
service in Southwest Asia during the Persian Gulf War, (2) 
manifestation of one or more signs or symptoms, (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of 10 percent or more within the 
specified presumptive period, and (4) a nexus between the 
chronic disability and the undiagnosed.  See VAOGCPREC 4-99.
As a preliminary matter, the Board finds that the veteran's 
claim service connection for various disorders are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that the veteran has 
presented claims which are not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to her claims.  The Board is also 
satisfied that all the facts relevant to these claims have 
been properly and sufficiently developed.  

I.  Skin

The veteran served on active duty from May to August 1986, 
and from 
November 1990 to May 1991.  Service medical records contain 
no findings documenting the presence of a skin disorder, 
although an April 1991 entry documents facial burns sustained 
when the veteran lit a heater.  A history obtained earlier 
that month during a separation examination reflects 
complaints of a recurring rash on the throat.  However, 
examination of the skin at that time revealed the skin to be 
normal.  

During a VA examination in January 1994, the veteran 
complained of hives and of wart like lesions of the trunk and 
lower extremities, adding that a physician had indicated that 
the latter were seborrheic keratoses.  Examination revealed 
seborrheic keratoses on the back and extremities, but no 
other lesions.  The assessments included angioneurotic edema 
or hives of undetermined etiology.  

Treatment records from 1994 document complaints involving the 
veteran's skin.  A November 1994 entry documents complaints 
of various skin lesions, at least some of which the veteran 
indicated had their onset during a period of service in the 
Persian Gulf.  Examination of the skin revealed findings 
including chronic solar elastosis over the area of the face 
and neck, scars of the right cheek, anterior chest and left 
arm, papular structures, seborrheic keratoses, telangiectasis 
and erythema.  The diagnoses included acne rosacea, right 
cheek excoriation, benign seborrheic keratoses, as well as a 
possible cyst over the right arm and a history of complaints 
since returning from Saudi Arabia.  Another entry from 
November 1994 reflects diagnoses including Pityrosporum 
folliculitis, as does a December 1994 entry.  
During a VA examination in August 1995, the same examiner who 
examined the veteran in January 1994 noted the presence of 
scattered seborrheic keratoses and of hive formation.  
Assessments included probable angioneurotic edema or hives of 
an allergic basis, seborrheic keratoses, and a history of 
second degree burns to the face without clinical residuals.  
Additionally, in his summary, the examiner indicated that he 
would add to the veteran's dermatological diagnosis miliaria 
and seborrheic keratosis with a history of rosacea, seborrhea 
and tenia.  

In January 1998, the veteran underwent a VA examination by 
another examiner who reviewed the claims file.  Examination 
of the skin revealed telangiectasis over the back and chest, 
benign lentigines and freckles, and flattened seborrheic 
keratoses.  Assessments included seborrheic keratoses and 
acne rosacea.  

There is no medical evidence linking a diagnosed disorder to 
service.  The reference to hives of unknown etiology raises 
some question as to the etiology of some of the veteran's 
skin complaints, and, therefore renders well grounded the 
veteran's claim under the presumption pertaining to 
undiagnosed illnesses manifested in veterans with service in 
the Persian Gulf.  However, the subsequent characterization 
by the same examiner in August 1995 of the etiology the 
veteran's hives as allergic confirms the existence of a 
diagnosed disorder with respect to the veteran's claims in 
this respect.  Treatment records do not otherwise suggest 
skin complaints that defy diagnosis.  Under these 
circumstances, service connection for a skin disorder due to 
a claimed undiagnosed illness is not warranted under 
38 C.F.R. § 3.317.    

II.  Hair Loss

Service medical records contain no reference to hair loss.  
During a VA examination in January 1994, the veteran 
complained of hair loss.  However, examination revealed no 
obvious evidence of hair loss.  The assessment included the 
possibility of excessive hair loss of undetermined etiology.  

During a VA examination in August 1995, the same examiner who 
examined the veteran in January 1994 noted a history of hair 
loss, as well as infertility, and pointed to a diagnosis of 
prolactinemia in 1992.  According to the examiner, the 
veteran's hair loss and some other gynecological problems 
cleared up since prolactinemia treatment was started, 
although the veteran continued to suffer from infertility.  
The assessment was history of hyperprolactinemia in the past 
with hair loss and infertility associated with endometriosis 
of a mild nature.  The examiner observed that 
hyperprolactinemia had since resolved.  During a VA 
examination in January 1998, another examiner concluded that 
the veteran did not have hair loss.  

The January 1994 remarks raise some question as to the 
etiology of the veteran's hair loss and render the veteran's 
claim for service connection for an undiagnosed illness well 
grounded.  However, August 1995 remarks made by that same 
examiner clarify that any hair loss was related to diagnosed 
prolactinemia.  Because the evidence reflects that the 
veteran's hair loss is due to a diagnosed disorder, service 
connection for hair loss claimed as due to an undiagnosed 
illness is not warranted under the cited legal authority.  

Service medical records contain no reference to 
prolactinemia, and, although medical evidence in the claims 
file reflects a history of endometriosis prior to active 
service, there is no medical evidence suggesting that 
prolactinemia was present either during or prior to service.  
There is also no medical evidence otherwise linking 
prolactinemia or hair loss to service.  Therefore, service 
connection is not warranted for hair loss on a direct 
incurrence or presumptive basis under 38 C.F.R. § 3.317.  

III.  Infertility

Service medical records contain no reference to infertility 
or any gynecological abnormalities.  A January 1990 entry in 
treatment records contains a reference to problems with 
endometriosis in 1977 and 1981, and a September 1991 entry, 
which documents complaints of infertility of three years, 
notes a history of laparoscopies in 1977, 1981, and 1989, 
with treatment with medication from August 1989 to November 
1990.  The impression in September 1991 was infertility with 
a history of endometriosis.  Subsequent records document an 
endometrial biopsy.  A November 1991 entry reflects that in 
1977 the veteran had a diagnostic laparoscopy with 
endometriosis and that a repeat laparoscopy in 1982 was 
negative.  A pelvic examination was negative except for a 
small cervix, and the impression was infertility with a 
probable cervical factor.  

A December 1991 entry notes a three year history of 
infertility; it was also reported at that time that the 
veteran had no pregnancy during her first marriage beginning 
in 1971.  That entry also reflects that the veteran was 
treated for nine months with medication with no relief.  The 
impression in December 1991 was infertility with a history of 
luteal phase deficiency; an elevated Prolactin of 23, a 
Huhner test, which is inadequate with no sperm; and a history 
of two previous lasers of the veteran's cervix.  A subsequent 
entry from that month reflects surgery, including a 
diagnostic laparoscopy, and reflects a preoperative diagnosis 
of infertility and a post operative diagnosis of 
"endometriosis, pelvic adhesions."

Subsequent entries from 1992 document continued treatment for 
infertility and contain references to endometriosis and 
elevated Prolactin.  In November 1992, the veteran apparently 
discontinued treatment, after expressing frustration with the 
results of the treatment for infertility.  

In January 1994, the veteran underwent a VA examination, 
during which she indicated that she experienced decreased 
menses or absence of menses while in the Persian Gulf.  The 
examiner noted in the report that the veteran had had 
diagnoses of mild endometriosis and increased prolactin 
levels in the past.  Assessments included infertility, 
possibly related to increased Prolactin levels in the past.  

During an August 1995 VA examination, that examiner, who 
noted that the veteran continued to suffer from infertility, 
had a history of endometriosis, and had undergone several 
laparoscopies.  The assessments included history of 
hyperprolactinemia with hair loss and infertility associated 
with endometriosis of a mild nature.  The examiner indicated 
that hyperprolactinemia was resolved.  

During a January 1998 VA examination, an examiner assessed 
endometriosis with secondary infertility.  That examiner 
observed that veteran's infertility was more likely than not 
secondary to endometriosis and/or treatment used to treat 
endometriosis.  

Infertility has been attributed to prolactinemia and 
endometriosis.  Because the veteran's complaints of 
infertility have not eluded diagnosis, service connection for 
an undiagnosed illness is not warranted.  

As noted above, there is no medical evidence linking 
prolactinemia to service.  The veteran's medical history, 
however, provides clear and unmistakable evidence that 
endometriosis existed prior to service.  However, neither 
endometriosis nor infertility are mentioned in service 
medical records or in any other medical records documenting 
treatment during periods of active service.  Evidence in the 
claims file also contains no medical opinion that 
endometriosis or infertility was chronically worsened or 
aggravated during the veteran's period of service.  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  Here, there is no medical evidence to support a 
finding that the veteran's endometriosis or infertility was 
chronically worsened or aggravated during service.  Service 
connection for infertility, therefore, is not warranted.  

IV.  Memory Loss

During a January 1994 VA examination, the veteran complained 
of short term memory loss described as absent-mindedness.  
The examiner's report reflects that the etiology was "not 
clear."  The assessment was short-term absent-mindedness, 
probably benign absent-mindedness.  The examiner added that 
there was no other evidence of cognitive deficit at that 
time.  During a VA examination in August 1995, the examiner 
indicated that the veteran's complaints of memory loss 
apparently had abated and that memory testing, therefore, 
probably was not needed.  The examiner's assessment was 
history of perception of short term memory loss on a fairly 
short term basis after the Gulf, adding that this had now 
more or less resolved itself.  During a January 1998 
examination, an examiner concluded that memory loss was not 
present.  

Although the January 1994 examination report suggests that 
the etiology of the veteran's complaints of memory loss are 
clear, the results of the August 1995 examination suggests 
that any symptoms may be attributed to benign absent 
mindedness.  In any event, the results of the January 1998 
examination reflect that memory loss is not present.  The 
conclusions provided during that examination were based upon 
a review of the claims file.  Further, the earlier reference 
to memory loss appears largely equivocal.  The Board, 
therefore, finds that there is no medical evidence of a 
current diagnosis of memory loss.  Because a disability 
characterized by memory loss is not present, either as an 
undiagnosed or as a diagnosed disorder, the claim for service 
connection for memory loss is not well grounded and must be 
denied. 

V.  Respiratory Condition

Service medical records document treatment in December 1990 
for complaints of a sinus or ear infection, as well as 
complaints of a sore throat with a cough and stuffiness.  The 
assessment at the time that the veteran presented sinus 
complaints was sinusitis/viral infection.  During a 
separation examination in April 1991, the veteran's lungs and 
chest, ears, mouth, throat, nose and sinuses were reportedly 
all normal, although the examination report reflects a 
history of occasional sinus and ear infections.  

An August 1991 entry reflects complaints that included a 
persistent intermittent cough that the veteran indicated had 
its onset in service, as well as intermittent pleuritic chest 
pains.  The lungs at that time were clear and the treating 
physician, by way of assessment, indicated that the veteran 
was probably having some sequelae of a viral infection.  That 
physician added that there was no evidence of "serious 
disease" on physical examination.  

During a VA examination in January 1994, the veteran 
complained of a cough and of chest pain, and she indicated 
that this was especially prominent when she came home from 
the Persian Gulf.  Examination revealed the lungs to be clear 
with no crackles or wheezing, and the examiner diagnosed a 
history of pleuritic chest pain associated with a cough.  The 
examiner characterized the etiology as undetermined but 
suggested the possibility of a pleurisy in the past.  

During a VA examination in June 1996, the veteran gave a 
positive history of cigarette smoking of one pack per day for 
20 years.  She complained of an intermittent cough.  The 
examiner noted a history of treatment in service for 
complaints of a sore throat, stuffiness, and a cough during 
December 1990, as well as complaints of a sinus and of an ear 
infection with an assessment of sinusitis during that same 
time frame.  The examiner also noted a history of an injury 
by a brief flash fire.  Assessments included status post 
flash explosion with findings supporting an impression that 
no upper or lower respiratory tract damage occurred; chronic 
bronchitis secondary to a nicotine addiction and a 20 pack-
per-year cigarette smoking history; and intermittent acute 
episodes of pharyngitis, sinusitis, and occasional otitis 
medial infections over several years described before and 
after military service.  The examiner added that the one 
infection was exacerbated somewhat by flights to the Persian 
Gulf and that no subsequent problems with sinusitis 
infections or acute otitis media infections were reported 
since discharge from service.  During a January 1998 
examination administered by the same examiner, the veteran 
complained of a productive cough.  The examiner assessed 
hyperactive airway disease and chronic bronchitis secondary 
to a nicotine addiction.  

There is no medical evidence that bronchitis was manifested 
in service or that it is otherwise related to service.  The 
evidence before the Board, instead, suggests that bronchitis 
is secondary to nicotine addiction, and it is evident from 
the record that the veteran had been smoking for many years 
prior to service.  Furthermore, the results of the June 1996 
opinion constitute clear and unmistakable evidence that 
sinusitis existed prior to service.  Although the veteran was 
treated for a respiratory infection while on active duty, the 
body of evidence indicates that there was no chronic 
worsening or aggravation of preexisting sinusitis or 
incurrence of any other chronic respiratory disorder during 
the veteran's brief period of active service.  In this 
respect, the June 1996 opinion reflects that the veteran's 
sinus infection in service was exacerbated by flights to the 
Persian Gulf and suggests that that episode was a temporary 
flare-up rather than a chronic worsening or aggravation of a 
preexisting disorder.  Hunt, supra.  Furthermore, that the 
affected systems, including the veteran's nose, ears, throat, 
sinuses, and lungs, were described as normal at the time of 
separation and that the veteran reportedly experienced no 
recurrence of sinusitis after separation from service, tend 
to suggest that any increase in service was simply a 
temporary flare-up of an underlying condition, but did not 
constitute a worsening of the underlying at condition.  Id. 

Although the veteran also seeks service connection for her 
complaints under the presumptions applicable to Persian Gulf 
War veterans, the claims file does not reflect the presence 
of a disability or of signs or symptoms in this respect that 
elude diagnosis.  An initial examination in January 1994 
suggested the presence of a cough and chest pain of 
undetermined etiology.  Although that examiner's 
characterization of the etiology of the veteran's symptoms as 
undetermined might otherwise raise some question as to 
whether an undiagnosed disability existed, the subsequent 
examination revealed clear diagnoses associated with the 
veteran's complaints.  The latter examination reveals a 
review of the evidence associated with the claims file.  The 
Board, therefore, finds this evidence probative, and further 
finds that the veteran's respiratory complaints have been 
attributed to a known diagnosis.  Under these circumstances, 
service connection for a respiratory disorder, to include as 
due to an undiagnosed illness, is not warranted.  

VI.  Diarrhea

Service medical records contain no reference to diarrhea or 
to generalized gastrointestinal complaints.  During an August 
1991 consultation for evaluation of upper respiratory 
symptoms, during which an examiner diagnosed sequelae of a 
viral infection with no evidence of a serious disease, the 
veteran also gave a history of alternating diarrhea and 
constipation.  

During a VA examination in January 1994, the veteran's 
complaints included diarrhea.  She complained of symptoms 
that began shortly before her return from the Persian Gulf 
that included abdominal cramping and nausea, with associated 
loose stools and diarrhea, although according to the veteran 
the loose stools had "more or less" abated.  The examiner's 
assessments included fatigue, night sweats, low grade fever, 
and mild abdominal nausea and cramping.  The examiner 
indicated that from the clinical history, the veteran would 
meet the criteria for chronic fatigue syndrome, especially 
with the lymphadenopathy the veteran stated that she had.  
The examiner added that the veteran did not have these 
symptoms at the time of the examination, but instead had only 
fatigue.  

A report of an August 1995 examination reflects that in 
January 1994, the veteran continued to experience fatigue, 
but that other symptoms including low grade fever, night 
sweats, diarrhea, nausea, vomiting, etc., had "more or less 
abated."  The examiner assessed a history of a number of 
symptoms associated with the Gulf War, including fatigue, 
night sweats, low grade fever, and abdominal with nausea and 
vomiting.  The examiner indicated in that assessment that 
these symptoms had "more or less" resolved, except the 
fatigue as a mild residual.  In a discussion contained in the 
report of the examination, the examiner added that 
gastrointestinal exams were not warranted, that 
gastrointestinal symptoms were associated with a viral 
syndrome most likely or were perhaps of unknown etiology and 
has "more or less resolved."  

In September 1995, the RO granted service connection for 
fatigue, night sweats, fever, nausea, vomiting, generalized 
joint aches as due to an undiagnosed illness.  Although the 
veteran's complaints of diarrhea appear to be part and parcel 
of this body of symptomatology, the RO inexplicably denied 
service connection for diarrhea in that same rating decision.  
Although the VA examiner's opinions suggest that the 
veteran's gastrointestinal complaints had largely abated by 
the time of the examination, the repeated qualification of 
that conclusion by the phrase "more or less" may be read to 
suggest that some symptoms beyond fatigue remained.  Further, 
the evidence the evidence does not warrant isolating 
diarrhea, as symptom, from other gastrointestinal complaints, 
which the RO clearly has associated in its grant of service 
connection with the veteran's fatigue.  

In February 1998, the RO granted service connection for 
Epstein-Barr reactivation syndrome and rated that disability 
together with symptoms previously associated with fatigue due 
to an undiagnosed illness.  To the extent that diarrhea, 
however slight, is secondary to the veteran's service 
connected disability, the veteran is entitled to secondary 
service connection.   

VII.  Gum Disease

A January 1994 VA examination report notes a history of gum 
disease after the veteran returned home from the Persian Gulf 
War and reflects an assessment of a history of periodontal 
disease of a mild nature, under control at that time of the 
examination.  An August 1995 report reflects that the veteran 
apparently had some gum disease "around the Gulf time or 
during the Gulf."  The assessment at that time was mild 
periodontal disease, which was characterized as fairly 
stable.  

During a January 1998 examination, the veteran indicated that 
her teeth were fine, and that in the past she was treated for 
periodontal disease and mild gum recession after she returned 
from the Gulf.  She denied having any active gingivitis, 
halitosis, or significant bleeding from her gums.  A report 
of a February 1998 dental examination reveals that a soft 
tissue examination was negative.  Examination revealed mild 
gingival recession and mild gingivitis.  At the time of that 
examination there were no subjective complaints other than 
occasional sensitivity to cold and examination revealed no 
loss of teeth as a result of loss of substance of the maxilla 
or mandible.  

There is no medical evidence suggesting that the veteran's 
complaints of gum disease have eluded diagnosis.  Although 
periodontal disease has been diagnosed, service connection 
for periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381. Although service connection 
may be granted for the limited purpose of obtaining one-time 
outpatient dental treatment for periodontal disease, the 
veteran has not claimed eligibility for such treatment.  See 
38 C.F.R. §§ 4.149, 17.161.  In any event, the most recent 
dental examination suggests that periodontal disease is no 
longer present.  The veteran's gum disease has been 
attributed to periodontal disease, a known diagnosis, and 
there is no competent medical evidence linking claimed 
current gum disease to service.


ORDER

A claim for service connection for a skin condition, to 
include as due to an undiagnosed illness, is denied. 

A claim for service connection for hair loss, to include as 
due to an undiagnosed illness, is denied.

A claim for service connection for infertility, to include as 
due to an undiagnosed illness, is denied.

A claim for service connection for memory loss, to include as 
due to an undiagnosed illness, is denied

A claim for service connection for a chronic respiratory 
condition, to include as due to an undiagnosed illness, is 
denied.

Secondary service connection for diarrhea is granted.  

A claim for service connection for gum disease, to include as 
due to an undiagnosed illness, is denied.   



REMAND

The veteran has complained of numbness and tingling in her 
extremities, which she asserts are attributable to service.  
In reviewing the record, the Board finds that, in January 
1998, the veteran complained of numbness of the fingers, and 
an examiner diagnosed possibility of early carpal tunnel 
syndrome greater in the right than the left., she complained 
of numbness and tingling in the fingers, and the same 
examiner diagnosed symptoms suggestive of carpal tunnel.  
During another  January 1998 examination, an examiner 
concluded that, at the time, there was insufficient evidence 
to make a diagnosis of carpal tunnel syndrome.  The latter 
examiner's opinion leaves unclear whether that determination 
reflects a conclusion that there was no objective of evidence 
of the symptoms of which the veteran complained or whether 
the veteran's complaints eluded a known diagnosis.  Further 
examination is, therefore, needed to clarify this point.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded a 
neurological examination to ascertain the 
nature and etiology of any disorder 
associated with the veteran's complaints 
of tingling and numbness of the fingers.  
After reviewing the claims file, 
including the reports of VA examinations 
in January 1994, August 1995, and January 
1998, the examiner should indicate 
whether there are is objective evidence 
of clinically significant findings 
associated with the veteran's complaints 
of finger numbness and tingling.  If 
there is such evidence, the examiner 
should indicate whether it is possible to 
attribute the findings in question to a 
known diagnosis.  If so, that diagnosis 
should be identified.  If there is no 
objective evidence of clinically 
significant findings, or if such findings 
elude diagnosis, the examiner should so 
indicate.  All necessary tests, studies, 
or examinations should be performed.  The 
claims file must be made available to the 
examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until she 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals







